Title: Thomas Jefferson to Richard Rush, 22 June 1819
From: Jefferson, Thomas
To: Rush, Richard


          
            Dear Sir
            Monticello June 22. 19.
          
          Your favor of Mar. 1. has been duly recieved, and requires my thanks for the kind offer of your services in London. books are indeed with me a necessary of life; and since I ceded my library to Congress I have been annually importing from Paris. not but that I need some from London also, but that they have risen there to such enormous prices as cannot be looked at. England must lose her foreign commerce in books, unless the taxes on it’s materials are reduced. Paris now prints the most popular of the English books, and sells them far below the English price. I send there therefore for such of them as I want. we too reprint now such of the new English works as have merit, much cheaper than is done in England, but dearer than they ought to be. but we are now under the operation of the remedy for that. the enormous abuses of the banking system are not only prostrating our commerce, but producing revolutions in property, which, without more wisdom than we possess, will be much greater than were produced by the revolutionary paper. which that too had the merit of purchasing our liberties, while the present trash has only furnished aliment to usurers and swindlers. the banks themselves were doing business on capitals, three fourths of which were fictitious: and, to extend their profits they furnished fictitious capital to every man, who having nothing and disliking the labours of the plough, chose rather to call himself a merchant to set up a house of 5000.D. a year expence, to dash into every species of mercantile gambling, and if that ended as gambling generally does, a fraudulent bankruptcy was an ultimate resource of retirement and competence. this fictitious capital, probably of 100. millions of Dollars, is now to be lost, & to fall on some body; pr it must too be on those who have property to meet it, & probably on the less cautious part, who, not aware of the impending catastrophe have suffered themselves to contract, or to be in debt, and must now sacrifice their property to of a value many times the amount of their debt. we have been truly sowing the wind, and are now reaping the whirlwind. if the present crisis should end in the annihilation of these penny less & ephemeral interlopers only, and reduce our commerce to the measure of our own wants and surplus productions, it will be a benefit in the end. but how to effect this, and give time to real capital, and the holders of real property to back out of their difficulties entanglements by degrees, requires more knolege of Political economy than we possess. I believe it might be done; but I despair of it’s being done. the eyes of our citizens are not yet sufficiently open to the true cause of our distresses. they ascribe them to every thing but their true cause, the banking system; a system, which, if it could do good in any form, is yet so certain of leading to abuse, as to be utterly incompatible with the public safety and prosperity. at present all is confusion, uncertainty and panic.
          I avail myself of your kindness to put under the protection of your cover a letter of to Sr John Philippart, who requested it might be sent through your channel, and I salute you with affectionate esteem and respect.
          
            Th: Jefferson
          
        